NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 25 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KAMLESH BANGA,                                  No. 14-17147

                Plaintiff-Appellant,            D.C. No. 2:08-cv-01518-MCE-EFB

 v.
                                                MEMORANDUM*
ALLSTATE INSURANCE COMPANY,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Kamlesh Banga appeals pro se from the district court’s judgment dismissing

her action alleging, among other things, violations under the Fair Credit Reporting

Act and California’s Unfair Competition Law (“UCL”). We have jurisdiction

under 28 U.S.C. § 1291. We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Banga’s
request for oral argument, set forth in her opening and reply briefs, is denied.
      Banga has waived her appeal of the dismissal of her UCL claim because she

did not object to the magistrate judge’s recommendation to construe her UCL

claim narrowly, and affirmatively requested, in her opposition to Allstate Insurance

Company’s objections to the magistrate’s findings and recommendation, that the

district court adopt the recommendation without any qualification or reservation.

See Loher v. Thomas, 825 F.3d 1103, 1121 (9th Cir. 2016) (setting forth the

standard for finding a waiver of the right to review on appeal and finding that a

party’s failure to object to the magistrate judge’s findings and recommendation and

its affirmative invitation to adopt the recommendation constituted a waiver of an

issue on appeal).

      The district court did not abuse its discretion in denying Banga’s request

made in the Fourth Amended Complaint that she be permitted to proceed on the

UCL claim based on the unfair and fraudulent prongs because the entire UCL

claim had already been dismissed and Banga failed to provide any explanation for

why leave to amend should have been granted. See Fed. R. Civ. P. 15(a);

Westlands Water Dist. v. Firebaugh Canal, 10 F.3d 667, 677 (9th Cir. 1993)

(setting forth standard of review and holding that the district court did not abuse its

discretion in denying leave to amend where appellants gave no indication of a

                                           2                                    14-17147
desire to seek leave to amend until after the district court rendered its decision

dismissing the claim).

      AFFIRMED.




                                           3                                    14-17147